
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 98
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Fincher (for
			 himself, Mr. McIntyre,
			 Mrs. Blackburn, and
			 Mr. Coble) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Commissioner of the Food and Drug Administration
		  should give the greatest weight in making critical policy decisions to readily
		  available hard science data, including evidence from the natural sciences,
		  physical sciences, and computing sciences.
	
	
		Whereas the Food and Drug Administration (referred to as
			 the FDA), within the Department of Health and Human Services, is responsible
			 for protecting the public health by assuring safety and effectiveness of the
			 food supply, and of human and veterinary drugs, vaccines and other biological
			 products, medical devices, cosmetics, dietary supplements, radiation emitting
			 products, and tobacco products in our Nation;
		Whereas the Government Accountability Office, in reviewing
			 the activities of the FDA during the past several months, has found numerous
			 instances of the FDA failing to follow its core mission with respect to the
			 oversight of products within its jurisdiction;
		Whereas the Government Accountability Office has also
			 raised significant concerns regarding the ability of the FDA to keep pace with
			 scientific progress, including—
			(1)a
			 survey of FDA managers, where GAO found that 67 percent reported that updated
			 scientific technologies would greatly help them to meet FDA’s goals and
			 responsibilities, but only 36 percent of managers believed that FDA was making
			 great progress in keeping pace with scientific progress;
			(2)a report finding that FDA officials
			 acknowledged that there are challenges in the ability of the FDA to fulfill and
			 manage its growing medical product oversight responsibilities that can be
			 attributed to resource constraints, but the FDA could not provide the
			 information necessary to develop reliable estimates of its resource needs;
			 and
			(3)a
			 report indicating that the FDA—
				(A)faces data
			 constraints in making postmarket drug safety decisions, with weaknesses in the
			 different types of data available to the FDA; and
				(B)lacks the
			 authority to require certain studies and has resource limitations for obtaining
			 data;
				Whereas the FDA has a number of pending decisions
			 affecting various industries in which it is being urged to base its decisions
			 on findings made in social sciences, while there is inadequate data from the
			 natural sciences, physical sciences, or computing sciences to support such
			 decisions; and
		Whereas any efforts by the FDA to impose new mandates,
			 standards, or other requirements should not be made final if supported
			 substantially only by social sciences and speculative conclusions as to cause
			 and effect: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Commissioner of the Food and Drug Administration
			 should—
			(1)give the greatest weight in making critical
			 policy decisions to readily available hard science data, including evidence
			 from the natural sciences, physical sciences, and computing sciences;
			 and
			(2)avoid
			 paternalistic policy decisions that are not grounded in hard science.
			
